           Case 1:19-cv-00405-CFL Document 57 Filed 07/24/19 Page 1 of 1




              In the United States Court of Federal Claims

                                           No. 19-405 C
                                      (Filed: July 24, 2019)




RED CEDAR HARMONIA, LLC

               Plaintiff

       v                                                                            JUDGMENT

THE UNITED STATES

               Defendant

       and

NEXTGEN FEDERAL SYSTEMS,
LLC


       Pursuant to the court’s Opinion And Order, filed July 23, 2019, denying plaintiffs’
motion judgment on the administrative record and granting defendant’s and defendant-
intervenor’s cross-motions for judgment on the administrative record,

       IT IS ORDERED AND ADJUDGED this date, pursuant to Rule 58, that judgment is
entered in favor of defendant and defendant-intervenor. No costs.



                                                     Lisa L. Reyes
                                                     Clerk of Court

                                                 By: s/Anthony Curry

                                                     Deputy Clerk




NOTE: As to appeal to the United States Court of Appeals for the Federal Circuit, 60 days from
this date, see RCFC 58.1, re number of copies and listing of all plaintiffs. Filing fee is $505.00.
